—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered December 12, 1997, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
Defendant’s general, unelaborated objection was insufficient to preserve his current claim that the People impeached their own witness in violation of CPL 60.35 (see, People v Santana, 215 AD2d 105, 106, lv denied 86 NY2d 801), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the People did not attempt to elicit a prior inconsistent statement, but that the witness volunteered the statement. The prosecutor’s argument on summation that defendant and the victim must have had a dispute outside a restaurant hours before the fatal shooting was supported by reasonable inferences from the evidence and was directly responsive to defense counsel’s summation (see, People v D’Alessandro, 184 AD2d 114, 119, lv denied 81 NY2d 884; cf., People v Figueroa, 153 AD2d 576, 583-584; see also, People v Reed, 40 NY2d 204, 207-208).
We perceive no abuse of sentencing discretion.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Rosenberger, J. P., Nardelli, Tom, Mazzarelli and Rubin, JJ.